Case 7:18-cv-12126-CS-JCM Document 65-1 Filed 04/03/20 Page 1 of 5




           EXHIBIT A
       Case 7:18-cv-12126-CS-JCM Document 65-1 Filed 04/03/20 Page 2 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

------------------------------------------------------   X
TERRY KEEBAUGH,                                          :
                                                         :
                               Plaintiff,                :   Case No.: 7:18-cv-12126-CS-JCM
                      v.                                 :
                                                         :
INTERNATIONAL BUSINESS                                   :   [PROPOSED] AMENDED CIVIL
MACHINES CORPORATION,                                    :   CASE DISCOVERY PLAN AND
                                                         :   SCHEDULING ORDER
                               Defendant.                :
------------------------------------------------------   X

MCCARTHY, J.

        The following Civil Case Discovery Plan and Scheduling Order is adopted by plaintiff
Terry Keebaugh ("Keebaugh" or "plaintiff") and defendant International Business Machines
Corporation ("IBM," the "Company," or "defendant"), after consultation with counsel for the
parties, pursuant to Rules 26(f) and 16 of the Federal Rules of Civil Procedure.

1.       This case is to be tried to a jury.

2.       Amended pleadings may not be filed and additional parties may not be joined except with
         leave of the Court. Any pre-motion conference in connection with a motion to amend or
         join additional parties must be requested by May 31, 2019.

3.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall, if not already made, be made
         by May 10, 2019.

4.       Except as set out below, all fact discovery shall be completed no later than May 18, 2020.

       The parties are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the United States District Court for the Southern District of New
York. Any extension of the fact discovery cut-off or the deadlines below may be obtained only by
Court order for good cause shown. Any such application will be denied if not made at least three
weeks before the applicable deadline, absent extraordinary circumstances.

         a. The Parties have already served initial requests for production of documents and
            interrogatories. The provisions of Local Civil Rule 33.3 shall apply to this case.

         b. Depositions and any follow-up document discovery arising from depositions are to be
            completed by July 20, 2020.

                 Unless counsel agree otherwise or the Court so orders, depositions are not to be
             held until all parties have responded to any initial requests for production of documents,
      Case 7:18-cv-12126-CS-JCM Document 65-1 Filed 04/03/20 Page 3 of 5



            and depositions shall proceed concurrently. Whenever possible, unless counsel agree
            otherwise or the Court so orders, non-party depositions shall follow party depositions.

        c. Requests to Admit, if any, to be served no later than September 24, 2019.

        d. Any further interrogatories are to be served by February 3, 2019.

        e. The deadline for the parties to bring any disputes to the Court concerning Plaintiff’s
           request to depose IBM’s CEO is June 22, 2020.

5.      All expert discovery is to be completed by TBD.

        The parties are to conduct expert discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the United States District Court for the Southern District of New
York. At least 30 days before the deposition deadline in paragraph 4(b) above, the parties shall
meet and confer on a schedule for expert disclosures, including independent medical examinations
(if applicable), expert reports, production of underlying documents, rebuttal expert reports (if
applicable), expert interrogatories and expert depositions. Expert reports of the party with the
burden of proof shall ordinarily be due before those of the opposing party's experts. A joint
proposed expert discovery plan, or a plan setting forth areas of agreement and disagreement, must
be submitted for the Court's approval at least 21 days before the deposition deadline set forth in
paragraph 4(b) above.

        Once the expert discovery plan is ordered by the Court, the parties may adjust interim
deadlines by written consent of all parties without application to the Court, provided that all expert
discovery is completed by the date set forth above. Any extension that would affect that expert
discovery cutoff may be obtained only by Court order for good cause shown. Any such application
will be denied if not made at least three weeks before the applicable deadline, absent extraordinary
circumstances.

6.      Additional provisions relating to discovery agreed upon by counsel are attached and made
a part hereof by the Addendum (Dkt. 21) filed on May 8, 2019.

7.      Procedure for discovery disputes:

        The party objecting to disclosure, claiming an insufficient response to a discovery request,
or asserting a privilege bears the burden of coming forward by bringing the dispute to the attention
of the court as hereinafter set forth. A dispute arises on the day when the discovery request or
discovery response objected to is received by the adverse party, or should have been received under
the applicable rule(s). The objecting party has 3 business days to attempt an amicable resolution
of the dispute. If the dispute is not affirmatively resolved within 3 business days, the objecting
party then has 5 business days to bring the issue to the attention of the court by a letter brief limited
to two (2) pages. Opposing parties have 5 business days thereafter to submit a two (2) page
answering letter brief. If appropriate, counsel may annex to the letter briefs relevant portions of
relevant documents (not complete documents unless the entire document is relevant). Letter briefs
must be sent to chambers, not filed on the Court's Electronic Case Filing system. Reply letter briefs
will not be accepted.
      Case 7:18-cv-12126-CS-JCM Document 65-1 Filed 04/03/20 Page 4 of 5




        When a legal privilege is asserted as a basis for refusing to comply with a discovery
demand, the party asserting the privilege has 3 business days to attempt an amicable resolution of
the dispute. If the dispute is not affirmatively resolved within 3 business days, the party asserting
the privilege then has 5 business days to bring the issue to the attention of the Court by a letter
brief limited to two (2) pages, accompanied by a privilege log in full compliance with Local Civil
Rule 26.2(a)(1) and (2), and an in camera submission of legible copies of any material to which
the privilege is asserted. If the letter, log and copies total more than ten (10) pages, they may not
be faxed. If disclosure of the privilege log would result in a revelation of privileged information,
the party asserting the privilege shall file the log in camera with the Court, and serve a redacted
log on the adverse party. Opposing parties have 5 business days to serve and file an answering two
(2) page letter brief. No reply letter briefs will be accepted. The time for asserting a privilege starts
5 business days from the day when counsel for the objecting party receives the documents from
his or her client, but in no event more than 30 days from the date when the documents are
demanded, unless otherwise ordered by the court.

        The time limitations set forth in this paragraph 7 may not be extended without the prior
approval of the Court. Any objection to discovery which is not raised within these time limitations
will be waived.

8.      Next Case Management Conference: TBD

        All counsel must have at least one substantive joint discussion of settlement at least two
weeks before the conference date set forth above. If at any time the parties believe the assistance
of a Magistrate Judge or court mediator for settlement purposes would be helpful, they should so
advise the Court by letter.

      Any party contemplating a motion for summary judgment must request that Judge
McCarthy set a date for premotion letters once deposition discovery is near completion.

        If no motions are contemplated, a date for trial – or, if the Court's schedule does not permit
a firm date, a date by which the parties should be ready for trial on 48 hours' notice (or on such
other notice as the Court may prescribe) – will be set at the conference. Dates for the submission
of the Joint Pretrial Order, motions in limine, proposed voir dire questions, and requests to charge
will also be set at the conference. The parties should be prepared for at least the Joint Pretrial Order
to be due 30 days after the close of discovery.

        9.      This case has been designated to the Honorable Judith C. McCarthy, United States
Magistrate Judge, for discovery disputes if the Court is unavailable. Upon both parties signing a
Consent for Trial Before a United States Magistrate Judge pursuant to 28 U.S.C. § 636(c)
(available on the Court's website), the Magistrate Judge may amend this Plan and Order, and will,
at the appropriate time, set a date certain for trial.

       10.     Except as otherwise set forth above, this Plan and Order may not be changed
without leave of the Court or the assigned Magistrate Judge acting under a specific order of
reference.
      Case 7:18-cv-12126-CS-JCM Document 65-1 Filed 04/03/20 Page 5 of 5




SO ORDERED.


Dated: New York, New York
       April ____, 2020


                                        ____________________________________
                                                JUDITH C. MCCARTHY
                                                United States Magistrate Judge

Counsel for the Parties:

 VLADECK, RASKIN & CLARK, P.C.         JONES DAY

 s/ Jeremiah Iadevaia                  s/ Matthew W. Lampe
 Anne C. Vladeck                       Matthew W. Lampe
 Jeremiah Iadevaia                     Alison B. Marshall
 565 Fifth Avenue, 9th Floor           Kristina A. Yost
 New York, New York 10017              Erika D. Cagney
                                       250 Vesey Street
                                       New York, New York 10281
